Title: From Thomas Jefferson to John Jay, 30 August 1785
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Aug. 30. 1785.

I had the honour of writing to you on the 14th. inst. by a Mr. Cannon of Connecticut who was to sail in the packet. Since that date yours of July 13. is come to hand. The times for the sailing of the packets being somewhat deranged, I avail myself of a conveiance of the present by the Mr. Fitzhughs of Virginia who expect to land at Philadelphia.
I inclose you a correspondence which has taken place between the Marechal de Castries, minister of the Marine, and myself. It is on the subject of the prize money due to the officers and crew of the Alliance for prizes taken in Europe under the command of Capt. Jones. That officer has been here under the direction of Congress near two years solliciting the liquidation and paiment of that money. Infinite delays had retarded the liquidation till the month of June. It was expected, when the liquidation was announced to be completed, that the money was to be received. The M. de Castries doubted the authority of Capt. Jones to receive it and wrote to me for information. I wrote him the letter dated July 10. which seemed to clear away that difficulty. Another arose. A Mr. Puchilberg presented powers to receive the money. I wrote then the letter of Aug. 3. and received that of the M. de Castries of Aug. 12. acknoleging he was satisfied as to this difficulty, but announcing another, to wit, that possibly some French subjects might have been on board the Alliance, and therefore that Capt. Jones ought to give security for the repaiment of their portions. Capt. Jones had before told me there was not a Frenchman on board that vessel but the Captain. I enquired of Mr. Barclay. He told me he was satisfied there was not one. Here then was a mere possibility, a shadow of a right, opposed to a certain, to a substantial one which existed in the mass of the crew and which was likely to be delayed; for it could not be expected that Capt. Jones could, in a strange country, find the security required. These difficulties I suppose to have been conjured up, one after another by Mr. Puchilberg, who wanted to get hold of the money. I saw but one way to cut short these everlasting delays, which were ruining the officer solliciting the paiment of the money, and keeping our seamen out of what they had hardly fought for years ago. This was, to undertake to ask an order from Congress for the paiment of any  French claimants by their banker in Paris, and in the mean time to undertake to order such paiment should any such claimant prove his title before the pleasure of Congress should be made known to me. I consulted with Mr. Barclay who seemed satisfied I might venture this undertaking, because no such claim could be presented. I therefore wrote the letter of Aug. 17. and received that of Aug. 26. finally closing this tedious business. Should what I have done not meet the approbation of Congress, I would pray their immediate sense, because it is not probable that the whole of this money will be paid so hastily, but that their orders may arrive in time to stop a sufficiency for any French claimants who may possibly exist. The following paragraph of a letter from Capt. Jones dated l’Orient Aug. 24. 1785. further satisfies me that my undertaking amounted to nothing in fact. He sais ‘it is impossible that any legal demands should be made on you for French subjects in consequence of your engagements to the Marechal. The Alliance was manned in America, and I never heard of any person’s having served on board that frigate who had been born in France, except the captain, who, as I was informed, had in America abjured the church of Rome, and been naturalized.’ Should Congress approve of what I have done, I will then ask their resolution for the paiment, by their banker here, of any such claims as may be properly authenticated, and will moreover pray of you an authentic roll of the crew of the Alliance with the sums to be allowed to each person, on the subject of which roll Capt. Jones in the letter abovementioned says ‘I carried a set of the rolls with me to America, and before I embarked in the French fleet at Boston, I put them into the hands of Mr. Secretary Livingston, and they were sealed up among the papers of his Office when I left America.’ I think it possible that Mr. Puchilberg may excite claims. Should any name be offered which shall not be found on the roll, it will be a sufficient disproof of the pretention. Should it be found on the roll, it will remain to prove the identity of person, and to enquire if paiment may not have been made in America. I conjecture, from the journals of Congress of June 2. that Landais, who I believe was the captain, may be in America. As his portion of prize money may be considerable, I hope it will be settled in America, where only it can be known whether any advances may have been made him.
The person at the head of the post office here sais he proposed  to Dr. Franklin a Convention to facilitate the passage of letters through their office and ours, and that he delivered a draught of the Convention proposed, that it might be sent to Congress. I think it possible he may be mistaken in this, as, on my mentioning it to Dr. Franklin, he did not recollect any such draught having been put into his hands. An answer however is expected by them. I mention it that Congress may decide whether they will make any Convention on the subject, and on what principle. The one proposed here was that for letters passing hence into America, the French postage should be collected by our post officers and paid every 6. months, and for letters coming from America here, the American postage should be collected by the post officers here, and paid to us in like manner. A second plan however presents itself; that is, to suppose the sums to be thus collected on each side will be equal, or so nearly equal that the balance will not pay the trouble of keeping accounts and the little bickerings that the settlement of accounts and demands of the balances may occasion: and therefore to make an exchange of postage. This would better secure our harmony, but I do not know that it would be agreed to here. If not, the other might then be agreed to.
I have waited hitherto, supposing that Congress might possibly appoint a Secretary to the legation here, or signify their pleasure that I should appoint a private Secretary to aid me in my office. The communications between the ministers and myself requiring often that many and long papers should be copied, and that in a shorter time than could be done by myself, were I otherwise unoccupied, other correspondencies and proceedings, of all which copies must be retained, and still more the necessity of having some confidential person, who in case of any accident to myself, might be authorised to take possession of the instructions, letters, and other papers of the office, have rendered it absolutely necessary for me to appoint a private Secretary. Colo. Humphries finds full occupation, and often more than he can do, in writing and recording the dispatches and proceedings of the General commissions. I shall therefore appoint Mr. Short, on his return from the Hague, with an express condition that the appointment shall cease whenever Congress shall think proper to make any other arrangement. He will of course expect the allowance heretofore made to the private secretaries of the ministers, which I believe has been a thousand dollars a year.

An improvement is made here in the construction of the musket which it may be interesting to Congress to know, should they at any time propose to procure any. It consists in the making every part of them so exactly alike that what belongs to any one, may be used for every other musket in the magazine. The government here has examined and approved the method, and is establishing a large manufactory for the purpose. As yet the inventor has only completed the lock of the musket on this plan. He will proceed immediately to have the barrel, stock, and their parts executed in the same way. Supposing it might be useful to the U.S., I went to the workman, he presented me the parts of 50. locks taken to peices, and arranged in compartments. I put several together myself taking peices at hazard as they came to hand, and they fitted in the most perfect manner. The advantages of this, when arms need repair, are evident. He effects it by tools of his own contrivance which at the same time abridge the work so that he thinks he shall be able to furnish the musket two livres cheaper than the common price. But it will be two or three years before he will be able to furnish any quantity. I mention it now, as it may have influence on the plan for furnishing our magazines with this arm.
Every thing in Europe remains as when I wrote you last. The peace between Spain and Algiers has the appearance of being broken off. The French packet being arrived without Mr. Lambe or any news of him, I await Mr. Adams’s acceding to the proposition mentioned in my last. I send you the gazettes of Leyden and France to this date, and have the honour to be with the highest respect & esteem, Sir, Your most obedient humble servt.,

Th: jefferson

